Citation Nr: 0532977	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  97-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to nicotine dependence.

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder, from August 28, 
2000, to April 19, 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1990.  

This appeal originally came before the Board of Veterans' 
Appeals from rating decisions of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, regional office (RO).  

In March 2003, the veteran provided testimony before the 
undersigned at a hearing in St. Petersburg, Florida.  A 
transcript of the hearing has been associated with the claims 
folder.

In September 2003, the Board remanded the issues of 
entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to nicotine dependence, and 
for an initial disability evaluation in excess of 30 percent 
for post-traumatic stress disorder.  

Subsequently, rating actions in April 2005 continued the 
denial of service connection for chronic obstructive 
pulmonary disease, and granted a 100 percent schedular 
evaluation for post-traumatic stress disorder from April 20, 
2004.  The issue of the evaluation of post-traumatic stress 
disorder from August 28, 2000, to April 19, 2004, remains 
before the Board.

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease, claimed as due to nicotine 
dependence, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation.

2.  Prior to February 22, 2001, the veteran did not exhibit 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  During the period from February 22, 2001, to April 19, 
2004, the veteran did not exhibit total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent  
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of  
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, and these criteria were not nearly approximated. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder, from August 28, 2000, 
through February 21, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
9411 (2005).

2.  The criteria for an evaluation of 70 percent, and no 
higher, for post-traumatic stress disorder from February 22, 
2001, to April 19, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  Since that letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (4), the March 2004 letter 
specifically requested that the claimant provide any evidence 
or information in his possession that pertains to the claim.  
The veteran was advised of the evidence necessary to 
substantiate his claim.  The veteran was also informed of his 
and VA's respective obligations with regard to obtaining 
evidence and was advised that it was his responsibility to 
make sure that VA received all records not in the possession 
of a Federal department or agency.  The veteran was asked to 
send additional evidence to the RO and to let VA know if 
there was any other evidence or information that he thought 
would support his claim.  

In addition, by virtue of the rating decision on appeal, the 
October 2001 Statement of the Case (SOC), and the April 2005 
rating decision, he was provided with specific information as 
to why the particular claim was being denied, and of the 
evidence that was lacking.  The Board finds that, because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, while 
VCAA notice was not provided prior to the initial June 2001 
rating decision on appeal, complying notice was subsequently 
provided, and the case was readjudicated and the most recent 
rating decision was issued after the complying letter was 
provided.  

The RO has obtained the veteran's VA outpatient treatment 
records.  The veteran was provided with VA examinations in 
February 2001 and April 2004.  The veteran has not indicated 
that there is other evidence available..

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA with respect to the 
veteran's claim for an increased evaluation for post-
traumatic stress disorder.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection for post-traumatic stress disorder was 
granted in a June 2001 rating decision.  The RO assigned an 
initial 30 percent evaluation, effective from August 28, 
2000.  The veteran disagreed with the initial evaluation.  
Subsequently, an April 2005 rating decision increased the 
evaluation to 100 percent disabling, effective from April 20, 
2004.  The Board must now consider whether a higher rating is 
appropriate for the period from August 28, 2000, to April 19, 
2004.

The veteran's post-traumatic stress disorder is rated under 
code 9411.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The 30 percent evaluation currently assigned for the relevant 
period is appropriate where the evidence shows occupational 
and social impairment with occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (2005).

An August 2000 VA mental health consultation noted that the 
veteran worked as a counselor for VA, and as a result 
listened to a lot of other veterans with post-traumatic 
stress disorder symptoms.  The veteran reported that he 
thought he had grown out of his own post-traumatic stress 
disorder, but his job did trigger memories of Vietnam that he 
would rather not think about.  The veteran reported that he 
would go back to the Army if he could.  He reported that he 
enjoyed good relationships with his wife of 20 years and his 
son, who had recently begun college.  On examination, he was 
oriented in all spheres, with normal affect.  The veteran 
denied a sad mood, but stated that he was bored and without 
interest in anything.  He denied problems with appetite, 
sleep, energy, and concentration, and denied suicidal or 
homicidal ideation.  His thoughts were coherent, logical, and 
goal-directed, his judgment was good, and his insight was 
poor.  His Global Assessment of Functioning (GAF) score was 
70.

A January 2001 treatment note indicated that the veteran was 
"generally improved.  States sleeps better."  He was noted 
to be non-psychotic, non-suicidal, and non-homicidal.  

A VA examination was conducted on February 22, 2001.  The 
veteran reported longstanding symptoms of dysthymia, 
interpersonal detachment, loneliness, and anhedonia.  He 
experienced nightmares of combat experiences one or two 
nights per week, and intrusive thoughts during waking hours.  
He reported that these caused considerable distraction and 
impairment of his concentration.  His avoidance of triggering 
stimuli in the form of other veterans' interviews had 
hampered his job performance as a Veterans Service Officer.  
The veteran reported increasing memory problems.  He 
continued to enjoy a stable relationship with his wife and 
son, but identified no other real interpersonal 
relationships.  He reported that he had had one close friend, 
but that this man had died in the past year.  On examination, 
there were no signs of psychosis, delusions, or 
hallucinations.  No suicidal or homicidal ideations were 
reported or evidenced.  Mood was depressed, anxious, and at 
times remorseful.  Affect was consistent with mood.  The 
examiner stated that it appeared that the level of suffering 
and impairment in all realms (social, occupational, and 
avocational) had reached serious proportions, and was 
steadily and significantly increasing at this time.  The GAF 
score was 45; the examiner stated that this was based on 
serious impairment and there was a high likelihood that the 
veteran would soon be unable to perform his job as a direct 
result of increasing post-traumatic stress disorder symptoms.

In March 2001, he was noted to have less frequent and less 
intense nightmares and war memories since increasing his 
medication dosage.

A June 2001 statement from P.A., Ph.D., the veteran's 
treating VA psychologist, noted that the veteran participates 
in a weekly post-traumatic stress disorder group.  The 
veteran continued to report severe post-traumatic stress 
disorder symptomatology, including intrusive memories, 
flashbacks, nightmares, disrupted sleep patterns, and 
irritability.  Dr. A. noted that the veteran's employment as 
a Veterans Service Officer continually triggers painful 
memories and likely exacerbates his post-traumatic stress 
disorder symptom level.  She believed that his chronic post-
traumatic stress disorder has interfered and continues to 
interfere significantly with his ability to function in both 
social and occupational settings.

In a March 2003 statement, Dr. A. noted that the veteran 
recently terminated his employment, as his job duties 
required working with disabled veterans and exacerbated his 
post-traumatic stress disorder condition.  Dr. A. recommended 
that the veteran consider residential post-traumatic stress 
disorder treatment.

On VA examination on April 20, 2004, the veteran the 
veteran's GAF was noted as 35; the examiner stated that he 
showed impairment in several areas such as work and family 
relations and mood and thinking, and that this was to be 
categorized as major impairment.  Panic disorder with 
agoraphobia was noted as an additional diagnosis along with 
post-traumatic stress disorder.  As noted above, the RO 
granted a 100 percent schedular evaluation from April 20, 
2004, the date of this examination.

In reviewing the evidence of record prior to the February 22, 
2001, VA examination, the Board notes that the evidence did 
not demonstrate that the veteran met the criteria for an 
evaluation in excess of 30 percent during that period.  The 
August 2000 VA mental health consultation noted that the 
veteran worked as a counselor for VA, and that he would go 
back to the Army if he could.  He exhibited a normal affect.  
The veteran denied a sad mood as well as problems with 
appetite, sleep, energy, and concentration, suicidal or 
homicidal ideation.  His judgment was good, and his GAF score 
was 70.  In January 2001, he was noted to be improved, with 
better sleep.

Thus, prior to February 22, 2001, the veteran did not exhibit 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, and an evaluation of 50 percent is not 
appropriate during that period.

The Board finds that, beginning with the February 22, 2001, 
VA examination, the veteran's post-traumatic stress disorder 
disability most closely met the criteria for a 70 percent 
evaluation.  These include: occupational and social 
impairment with deficiencies in most areas, such as work and 
mood, due to such symptoms as near-continuous depression 
affecting the ability to function independently, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  The February 
2001 examiner stated that it appeared that the veteran's 
level of suffering and impairment in all realms (social, 
occupational, and avocational) had reached serious 
proportions, and was steadily and significantly increasing.  
The GAF score of 45 was based on serious impairment and there 
was a high likelihood that the veteran would soon be unable 
to perform his job as a direct result of increasing post-
traumatic stress disorder symptoms.

The Board notes that a GAF of 41 to 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, 31 (4TH ed. rev., 1994).

While the Board has determined that a 70 percent evaluation 
is appropriate from February 22, 2001, the evidence of record 
prior to April 20, 2004, did not indicate that the veteran 
met or more nearly approximated the criteria for a 100 
percent evaluation.  In this regard, the evidence during that 
period consistently showed the veteran to be fully oriented, 
with goal-directed and non- psychotic thought content.  He 
was not shown to be a persistent danger either to himself or 
others.  The VA examiners stated that the veteran's post-
traumatic stress disorder symptoms posed significant 
difficulties for him in an occupational setting, however 
total occupational and social impairment was not 
demonstrated.  The veteran remained married and had a 
positive relationship with his son.  

In view of the foregoing, the Board finds that the veteran is 
not entitled to a schedular evaluation in excess of 30 
percent for post-traumatic stress disorder from August 28, 
2000, to February 21, 2001; he is entitled to a 70 percent 
evaluation, and no higher, from February 22, 2001, to April 
19, 2004.  38 C.F.R. Part 4, Code 9411 (2005).  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder is denied for the 
period prior to February 22, 2001.

Entitlement to a 70 percent disability rating for post-
traumatic stress disorder is granted for the period from 
February 22, 2001, through April 19, 2004, subject to the 
criteria governing payment of monetary benefits.


REMAND

The veteran contends that he currently has chronic 
obstructive pulmonary disease which resulted from his smoking 
in service.  In this regard, the Board notes that legislation 
prohibits service connection for disabilities first 
manifested after service (or after an applicable presumptive 
period) as a result of disease attributable to the tobacco 
product usage during service.  However, this enactment 
applies only to claims filed after June 9, 1998.  38 U.S.C.A. 
1103 (West 2002).  The instant claim was filed in August 
1997, before June 1998, and VA must therefore apply the law 
that existed prior to June 9, 1998.

Under that legal authority, service connection may be granted 
for death or disease if the evidence establishes that the 
injury or disease resulted from tobacco use in the line of 
duty during active service.  VA Office of Gen. Counsel Prec. 
Op. 2-93 (Jan. 13, 1993) ("Entitlement to Benefits Based upon 
Tobacco Use While in Service").  Service connection may not 
be established on this basis unless the evidence of record 
demonstrates that the disease for which the claim is made 
resulted from tobacco use during service.  Such a 
determination must take into consideration the possible 
effect of smoking before or after military service.  In the 
alternative, if the veteran develops nicotine dependence, as 
a disease, during service, and that nicotine dependence is 
considered to be a proximate cause of disability manifested 
after service, service connection on a secondary basis may be 
granted.  VA Office of Gen. Counsel Prec. Op. 19-97 (May 13, 
1997) ("Secondary Service Connection Based on Nicotine 
Dependence").  

Pursuant to the Board's September 2003 remand, the veteran 
underwent a VA internal medicine/cardiology examination in 
April 2004.  The examiner diagnosed chronic obstructive 
pulmonary disease and stated that smoking was certainly a 
contributing etiologic agent to the veteran's respiratory 
limitation.  He stated that it would be speculation on his 
part to opine as to whether the veteran incurred nicotine 
dependency during service.  

The veteran's representative has requested that the veteran 
be scheduled for a VA psychiatric examination in order to 
determine if the veteran has nicotine dependence and, if so, 
provide an opinion as to its likely etiology.  The Board 
agrees that, in light of the VA examiner's statement, such an 
examination is necessary in order to properly evaluate the 
veteran's claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine the nature and etiology of 
any nicotine dependence.  The claims 
folder must be reviewed by the examiner 
and the examiner should specifically note 
that the file has been reviewed.  The 
examiner should indicate whether the 
probability is 50 percent or greater that 
the veteran incurred nicotine dependence 
in service.  A complete rationale must be 
provided for all conclusions reached.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
chronic obstructive pulmonary disease, 
claimed as due to nicotine dependence, in 
accordance with the GC opinions cited 
above.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


